Judgment modified by directing therein that the full amount advanced by appellant, with appropriate interest, is a prior hen to the mortgage made by Notlim Realty Corporation to respondent, instead of hmiting said hen to $7,500 with interest, as in said judgment provided. As so modified, the judgment is affirmed, with costs to appellant. The braiding loan agreement made by appellant does not violate the terms of the subordination agreement made by respondent. There is no finding of fraud. The unfortunate situation created by the failure of respondent to provide for details as to time and amount of advances to be made in the building loan agreement may not be visited upon appellant. Findings of fact and conclusions of law inconsistent herewith are reversed and findings and conclusions accordingly will be made. Lazansky, P. J., Young and Carswell, JJ., concur; Rich and Scudder, JJ., dissent and vote to affirm. Settle order on notice.